EXHIBIT 10.67
SIXTH AMENDMENT TO
PURCHASE AND SALE AGREEMENT
THIS SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of December 9, 2008, between 180 N. LASALLE II, L.L.C., a Delaware limited
liability company (“Seller”), and YPI 180 N. LASALLE OWNER, LLC, a Delaware
limited liability company (“Buyer”).
WITNESSETH:
WHEREAS, Seller and Buyer (as assignee of Younan Properties, Inc.) entered into
that certain Purchase and Sale Agreement dated as of August 12, 2008 (the
“Original Agreement”), as amended by that certain First Amendment to Purchase
and Sale Agreement dated as of August 29, 2008 (the “First Amendment”), that
certain Second Amendment to Purchase and Sale Agreement dated as of September 3,
2008 (the “Second Amendment”), that certain Third Amendment to Purchase and Sale
Agreement dated as of September 30, 2008 (the “Third Amendment”), that certain
Fourth Amendment to Purchase and Sale Agreement dated as of October 15, 2008
(the “Fourth Amendment”), and that certain Fifth Amendment to Purchase and Sale
Agreement dated as of November 20, 2008 (the “Fifth Amendment”; the Original
Agreement, as amended by the First Amendment, the Second Amendment, the Third
Amendment, the Fourth Amendment and the Fifth Amendment, is hereinafter referred
to as the “Agreement”), relating to the purchase and sale of certain property
commonly known as 180 North LaSalle Street, Chicago, Illinois, and more
particularly described in the Agreement (the “Property”); and
WHEREAS, Seller and Buyer desire to further amend certain terms and conditions
of the Agreement as set forth herein;
AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing recitals, the agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Seller and Buyer hereby agree to
amend and modify the Agreement as follows:
1. Capitalized Terms. All capitalized terms not separately defined in this
Amendment bear the respective meanings given to such terms in the Agreement.
2. Extension of Scheduled Closing Date. The Scheduled Closing Date, as set forth
in Section 1.1 of the Agreement, is hereby extended to (a) February 18, 2009, or
(b) such earlier date as Buyer may select by providing Seller with written
notice specifying the date on which Buyer seeks to close, provided that (i) such
date shall be not less than fifteen (15) days after the date of such notice,
(ii) the two (2)calendar days immediately preceding such date shall be Business
Days, (iii) such date shall be reasonably acceptable to Seller, and (iv) in no
event shall such date be later than February 18, 2009. Unless expressly stated
to the contrary, all references in the Agreement to the Scheduled Closing Date
shall be deemed to refer to the date set forth in the preceding sentence.

 

 



--------------------------------------------------------------------------------



 



3. Extension Consideration. In consideration for the Seller’s agreement to
further extend the Scheduled Closing Date, Buyer agrees to pay to Seller, or to
any affiliate of Seller that Seller may designate by written notice to Buyer, an
amount (the “Extension Payment”) equal to fifty percent (50%) of the amount of
property management fees paid to any property manager retained by Buyer (whether
or not such property manager is affiliated with Buyer) for property management
services at the Property (but excluding any other fees such as construction
management fees, leasing commissions, asset management fees and disposition and
refinancing fees), at market rates of not less than 3% of gross revenues, for
the period commencing on the Closing Date and continuing until the earlier of
(i) the date Buyer sells the Property to a non-affiliated third party purchaser
in a bona fide arms-length transaction, or (ii) two (2) calendar years after the
Closing Date (the “Payment Period”). The Extension Payment shall be paid to
Seller on a monthly basis at the same time that such property manager receives
its fee for managing the Property and shall be prorated for any partial months
within the Payment Period. Seller shall not have the right to record a
memorandum of the agreements contained in this Section 3 against the Property.
In the event Seller files any action or suit against Buyer or any successor
owner of the Property to enforce Buyer’s obligations hereunder, Seller shall be
entitled to recover its fees as provided in Section 18.3 of the Original
Agreement. The obligations of Buyer under this Section 3 shall survive the
Closing and the delivery of the Deed and shall not be subject to the limitations
set forth in Section 13.3 of the Original Agreement unless the Closing fails to
occur, in which case the limitations set forth in Section 13.3 of the Original
Agreement shall apply.
4. Performics Vacancy Credit. The parties acknowledge that, notwithstanding
anything to the contrary contained in the Agreement, including, without
limitation, the Fifth Amendment, due to the extension of the Scheduled Closing
Date beyond December 31, 2008, Buyer shall no longer be entitled to any credit
at Closing in connection with lost rent relating to the Performics vacancy.
5. Full Force and Effect. Each party acknowledges that to its knowledge as of
the date of this Amendment there are no defaults on the part of the other party
which would entitle it to fail to close on the Scheduled Closing Date or to be
entitled to a further adjustment of the Purchase Price. The Agreement, as
supplemented and amended by this Amendment, remains in all respects in full
force and effect. In the event of a conflict between the provisions of the
Agreement and the provisions of this Amendment, the provisions of this Amendment
shall be controlling. Additionally, all references in the Agreement or this
Amendment to the Agreement (including references to “herein” or “therein”) shall
mean and refer to the Agreement as modified hereby.

 

2



--------------------------------------------------------------------------------



 



6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which, taken together,
shall constitute one and the same instrument.
[Signature Page Follows]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

                          BUYER:   YPI 180 N. LaSalle Owner, LLC, a Delaware
limited
liability company    
 
                            By:   [s] Zaya S. Younan                          
Name: Zaya S. Younan             Title:   President    
 
                        SELLER:   180 N. LASALLE II, L.L.C., a Delaware
limited liability company    
 
                            By:   180 N. LaSalle Holdings, L.L.C., a Delaware
limited liability company, its sole member    
 
                                By:   PGRT Equity II LLC, a Delaware limited
liability company, its administrative member    
 
                                    By:   Prime Group Realty, L.P., a Delaware
limited partnership, its sole member    
 
                       
 
              By:   Prime Group Realty Trust, a
Maryland real estate investment trust, its sole
general partner    

             
 
  By:
    [s] Jeffrey A. Patterson
 
Name: Jeffrey A. Patterson    
 
      Title:   President and CEO    

 

4



--------------------------------------------------------------------------------



 



JOINDER
Younan Properties, Inc. hereby joins in the execution of this Sixth Amendment to
Purchase and Sale Agreement to acknowledge its agreement with the provisions
thereof.
Dated: December 9, 2008

                  YOUNAN PROPERTIES, INC., a California corporation    
 
           
 
  By:   [s] Zaya S. Younan
 
   
 
      Name: Zaya S. Younan    
 
      Title:   President    

 

5